EXAMINER’S COMMENTS
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on February 28, 2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Closest US Patent/US Patent Publication Prior Art
Baker IV, US 2019/0188788 paper #20211224 mailed December 30, 2021, is the closest prior art. Forward citations of Baker IV failed to reveal closer prior art. Prior art applied during prosecution of Baker IV, abandoned, failed to reveal closer prior art. Baker IV alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Springfield News Leader, PTO-892 Item U “Putting Technology to Work to Manage Family Finances,” is the closest non-patent literature prior art. Springfield News Leader discloses: Technology can help families put the numbers into perspective in terms of what is being spent where, areas of excessive spending, recommendations for adjustments and even options for saving. A few money management mobile apps worth exploring include: Mint – For use in mobile or online budgeting. Mint tracks spending habits, sets bill reminders, is customizable, offers recommendations on budget adjustments and provides a free credit score, in addition to other features. You Need a Budget (YNAB) - No kidding, right? YNAB is geared toward those who are new to budgeting. It recommends budgeting practices and offers suggestions for adjustments when unexpected expenses arise. YNAB offers online classes and access to an adviser, if interested. Mvelopes – An app based on the concept of budgeting via envelopes for different expenses. When the virtual envelope is empty, it's empty. No borrowing from other areas. Acorns – For those in favor of some savings on the side. Acorns rounds credit and debit purchases up to the nearest dollar and invests the cash difference into exchange-traded funds that you've pre-selected. For budget-savvy, or budget-desperate, parents, there are resources literally at your fingertips. Some are free; others charge a fee.
Springfield News Leader alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 22, 2022